881 F.2d 1077
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronny SUGGS, Plaintiff-Appellant,v.Ernestine ROOKS;  William Mittelstat;  Porter Chambers,Defendants-Appellees.
No. 89-1020.
United States Court of Appeals, Sixth Circuit.
Aug. 11, 1989.

1
Before MERRITT and KENNEDY, Circuit Judges, and JAMES D. TODD, District Judge.*

ORDER

2
Ronnie Suggs, a Michigan prisoner, appeals the grant of summary judgment in favor of defendants in his cause of action filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Suggs alleged that he was beaten by Sheriff's deputies while he was incarcerated in the Wayne County, Michigan, jail.  The district court granted defendants' motion for summary judgment pursuant to the guidelines set forth in the Supreme Court's decision of Celotex Corp. v. Catrett, 477 U.S. 317 (1986).


4
On appeal, Suggs argues that he was somehow prevented from arguing effectively because he was deprived of some unidentified legal papers.


5
Upon review, we hold that summary judgment in favor of defendants was inappropriate in light of plaintiff's affidavit attached to his brief in opposition to defendants' motion for summary judgment.  In his affidavit, Suggs swore, under oath, that he was assaulted by the defendants without provocation.  Therefore, there exists a genuine issue of material fact as to whether Suggs was reasonably restrained as the defendants contend, or was deliberately beaten as Suggs contends.    Celotex Corp., 477 U.S. at 322-23.


6
Accordingly, we hereby vacate and remand the judgment of the district court pursuant to Rule 9(b)(6), Rules of the Sixth Circuit.



*
 The Honorable James D. Todd, U.S. District Judge for the Western District of Tennessee, sitting by designation